Wilson, J.
This case, which is a proceeding for the forfeiture of an automobile under Chapter 63 of the Public Laws of 1921, is fully covered by the rules laid down in the Paige Touring Car Case, 120 Maine, 496, and followed in the Packard Motor Car Case, 121 Maine, 185. The claimant in the case at bar asks the court to order the automobile to be delivered into its possession on the ground that under a conditional sale agreement entered into in Massachusetts it retained the title thereto, and as against the conditional vendee in whoso possession it was found while being used in the unlawful transportation of intoxicating liquors in the State by reason of a breach of the conditions of said agreement, it is entitled to possession.
The enforcement of the rights of a mortgagee against the mortgagor, or of a vendor under a conditional sale agreement against his vendee is not -within the scope of these proceedings, which are instituted solely for the purpose of determining whether the vehicle in question was at the time of the seizure being used in violation of the statute *282above referred to; and if an innocent claimant appears, whether the person so using has an interest therein which is subject to forfeiture.
No steps appear to have been taken by the claimant in this case to enforce its rights under its conditional sale agreement prior to the seizure, and as against the State they must be held to remain the same as at the time of the seizure. Until final judgment herein the vehicle remains in custodia legis.
In case of forfeiture of the alleged contraband vehicle, or any interest therein, the county, to which under the statute, it is forfeited, acquires no greater rights by forfeiture than the person or persons unlawfully using the vehicle or consenting to its unlawful use had at the time of the seizure, and may after title is acquired by forfeiture be divested of any interest it so obtains in the same manner as the person whose interests it thereby acquires, and can give no other or better title to the vehicle by sale under R. S., Chap. 127, Sec. 33, than the person could have done whose rights therein are forfeited-That the vendee under such conditional sale agreement has an interest in the property that is the subject of the agreement, which may be conveyed, is beyond question. Keepers v. Fleitmann, 213 Mass., 210.
Inasmuch as the county cannot give to a purchaser as against the claimant in this case, who is admitted to be. innocent as to any unlawful use of the automobile, full title thereto, there is no occasion to decide the second request made by claimant’s counsel, viz.: as to what part of the proceeds of any sale made by the county the claimant is entitled to. The county can only sell the title or rights of the conditional -vendee which it will acquire by forfeiture and from such sale it is entitled to the entire proceeds. The claimant’s title and rights under said conditional sale agreement, however, will be unaffected by such sale.
Entry will be:

Rights of John A. Kirby in said Buich Automobile February 3, 1923, under conditional agreement entered into between him and the Boston Buich Co., February 2d, 1922, ordered forfeited to the county of Cumberland to be held in accord- • anee with the provisions of Chapter 63 of the Public Laws of 1921, but subject to all rights of the Boston Buich Co. under said conditional sale agreement.